Citation Nr: 1747111	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  08-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the August 1955 decision of the RO that denied service connection for residuals of cold injury.

2.  Entitlement to an effective date earlier than September 24, 1997, for the award of service connection and compensation for residuals of cold injury.

(The issues of entitlement to apportionment of the Veteran's VA compensation benefits beginning in January 2007; and entitlement to a greater portion of an apportionment of the Veteran's compensation benefits during a period of incarceration beginning in September 2010, will be the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran honorably served on active duty in the U.S. Marine Corps from February 1950 to March 1951, including service in Korea; and his decorations include the Purple Heart Medal and the Silver Star Medal.  His discharge (corrected copy) for the period of service from December 1951 to August 1953 was considered to be undesirable.

These matters initially came to the Board on appeal from an October 2000 decision of the RO that found no clear and unmistakable error (CUE) in an August 1955 rating decision that denied service connection for residuals of cold injury; and from March 1999 and December 2003 decisions of the RO and subsequent decisions that, in pertinent part, assigned effective dates of September 24, 1997, for the awards of service connection and compensation for residuals of cold injury.  The Veteran timely appealed.  

In March 2017, the Board remanded the matters to afford the Veteran an opportunity for a hearing.  In June 2017, the Veteran testified during a video conference hearing before the undersigned.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In August 1955, the RO denied service connection for residuals of cold injury.  The Veteran did not appeal within one year of being notified.

2. The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO in 1955, or that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; and that, but for any such alleged error, the outcome of the August 1955 decision would have been different. 

3.  On September 24, 1997, VA received the Veteran's re-adjudicated claim for service connection for residuals of cold injury.

4.  There was no pending claim prior to September 24, 1997, pursuant to which service connection for residuals of cold injury could have been awarded.

5.  The RO assigned compensation for residuals of cold injury, effective from the date of service connection.


CONCLUSIONS OF LAW

1.  In August 1955, the RO denied service connection for residuals of cold injury.  The Veteran did not appeal within one year of being notified.

2. The Veteran has not established, without debate, that the correct facts, as then known, were not before the RO in August 1955; or that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time. 

3.  The criteria for an effective date earlier than September 24, 1997, for the award of service connection and compensation for residuals of cold injury are not met.  38 U.S.C.A. §§ 1110, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The provisions of the VCAA are not applicable to claims involving CUE.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

In this case, the law, and not the facts, is dispositive of the claims for an earlier effective date for the awards of service connection and compensation for residuals of cold injury.  Hence, the duties to notify and assist imposed by the VCAA are not applicable to the claims.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  CUE Claim

Under 38 C.F.R. § 3.105(a), CUE that requires revision of a prior final rating action exists only where it appears "undebatably" that "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

A determination that there was CUE must be based on the record and the law that existed at the time of the prior unappealed rating decision.  Russell v. Principi, 3 Vet. App. at 314.  

Additionally, CUE is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the RO evaluated the facts is inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In addition, the law is well settled that any breach of VA's duty to assist a claimant cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); however, VA's commission of a "grave procedural error" may vitiate the finality of a decision.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

Factual Background

The Veteran's enlistment examination in February 1950 reveals no defects.  
Neither complaints, treatment, nor diagnosis of any residuals of cold injury are documented in active service.  The Veteran's separation examination preceding a minority (age) discharge in March 1951 reveals no abnormalities of the face, nose, ears, feet, and extremities and the Veteran did not report any in a concurrent medical history questionnaire.  A December 1951 reenlistment examination showed no skin or extremity abnormalities, and in a medical history questionnaire, the Veteran denied swollen or painful joints, foot problems, or any injury not otherwise noted. 

In April 1955, the Veteran filed a claim for service connection for residuals of frostbite to his nose, hands, and feet.  He provided a general delivery address. 

In a June 1955 letter addressed to the Veteran at a Federal Reformatory in Oklahoma, the RO notified the Veteran that his service treatment records failed to show any treatment for frostbite; and that frostbite was not recorded at the time of the Veteran's discharge examination.  The RO also notified the Veteran that his claim would receive further consideration once he submitted evidence tending to show that the condition was actually incurred in active service and that the condition still existed.  The RO described the type of evidence required and notified the Veteran that, unless some evidence was received within 60 days, his claim will be considered based on the evidence of record.

An "Award or Disallowance Sheet" in the Veteran's claims file, dated in August 1955, reveals the bases for disallowance were the Veteran's failure to prosecute and his failure to cooperate.  A copy of a partial letter in August 1955 also reflects that the Veteran was notified that information from the Service Department revealed that an undesirable discharge in August 1953 was due to conviction of a criminal offense in civil court; and, therefore, it was held that this discharge was a discharge under dishonorable conditions.  Thus, the Veteran was notified that he was not entitled to any VA benefits based on his second period of active service.

In September 1997, the Veteran again filed a claim for service connection for residuals of cold injury.  At that time the Veteran indicated that he was denied disability in 1955, "apparently due to the then existing criteria underlying frostbite residuals."  He also submitted a newspaper article discussing delayed onset and long-term effects of frostbite.

The Veteran underwent a VA (contract) examination for cold injuries in October 1998.  At that time he reported suffering frostbite, frozen feet, and trenchfoot while serving in active duty at the Chosin Reservoir during combat in North Korea in December 1950; and that the body parts affected included his hands, feet, left ear, left cheek, right temple, and nose.  His symptoms at the time included discoloration, blisters, numbness, tingling, stiffness, and weakness.  He also reported having recurrence of symptoms over the years, as well as pain of affected body parts.

Subsequently, in March 1999, the RO granted service connection for residuals of cold injury of both feet, effective September 24, 1997.

During a September 1999 VA examination, the Veteran reported that the symptoms in his feet and hands started approximately two years after the exposure to cold weather extremes during the Korean Conflict; and that his symptoms have worsened over the years, and were exacerbated by exposure to cold.

Subsequently, in December 2003, the RO granted service connection for residuals of cold injury of both hands, nose, face, and ears-effective September 24, 1997.

Analysis

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In April 2002, the Veteran contended that the August 1955 denial was the product of CUE because it was based on the character of his discharge for his second period of active service.  In this regard, the Board finds that the evidence of record clearly documents the Veteran's combat service in the Korean Conflict during his initial period of honorable service.  Moreover, buddy statements in the claims file corroborate the Veteran's exposure to extreme cold weather during active service in the Korean Conflict.  Here, the Board finds that the correct facts were known to the RO at the time of the August 1955 denial.
  
In March 2006, the Veteran contended that he was never notified at his latest address of record that his claim for disability compensation was denied in 1955, which deprived him of the right to a timely appeal. 

In this regard, the Board finds that the evidence of record reveals that the Veteran was indeed notified to submit evidence of in-service extreme cold exposure and of current residuals in 1955; and that the Veteran was notified that no further action would be taken on the claim without submission of evidence within 60 days.  Here, no further evidence in support of the claim was submitted by the Veteran.  The evidence of record also reveals that the Veteran was incarcerated at the time.  Under these circumstances, the disallowance of the claim based on a failure to prosecute and a failure to cooperate was indeed proper.  Moreover, the Board finds that the Veteran was properly notified by the RO in June 1955 and in August 1955; hence, there was no due process violation or grave procedural error, which prevented the August 1955 decision from becoming final.  See Hayre, 188 F.3d at 1333.

In June 2017, the Veteran again testified that there were two periods of service, and that the RO relied on the second discharge, which apparently was downgraded to a less-than-honorable discharge; and that he had never received a copy of the downgraded discharge from the U.S. Department of Defense.

Even assuming, arguendo, that the RO erred in denying the original claim based on the character of the Veteran's discharge for his second period of active service, any such error does not rise to the level of CUE.  This is because the Veteran has not established, and the Board cannot conclude, that the outcome of this matter would have been manifestly different in August 1955 had the RO appropriately considered the character of the Veteran's discharge for his initial period of honorable active service.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

Specifically, the evidence of record reveals no residuals of cold injury in 1955. The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability....  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the facts that were before the RO in June 1955 and in August 1955, the Board simply cannot conclude that it is undebatable the outcome would have been manifestly different had the RO considered the character of the Veteran's discharge solely for his initial period of honorable active service.  In other words, as the above-discussion indicates, it is quite likely that the outcome of this case would have been the same-given the absence of evidence of any residuals of cold injury in 1955. 
 
The regulatory provisions extant in 1955, with respect to establishing service connection for a particular disability, were similar in many respects as they are today.  At that time, service connection connoted many factors, but basically, it meant that the facts, shown by the evidence, established that a particular disease or injury resulting in disability was incurred coincident with active military, naval, or air service, or, if it had preexisted such service, had been aggravated therein.  38 U.S.C. Chapter 12A, Part II, para. I(a) (1952); 38 C.F.R. § 3.77 (1955).

Inasmuch as the Veteran has failed to establish, without debate, that the correct facts, as they were then known, were not before the RO in 1955, or that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; and that, but for any such alleged error, the outcome of the decision would have been different, the Board must conclude that clear and unmistakable error in the August 1955 decision of the RO, as contended, has not been established.  See 38 C.F.R. § 3.105(a); see Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 331-314.  Thus, the appeal must be denied.

III.  Earlier Effective Date

The Veteran contends, in essence, that he is entitled to an effective date earlier than September 24, 1997, for the award of service connection and compensation for residuals of cold injury.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b).  The effective date of service connection based on a reopened claim is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).   

Prior to March 24, 2015, VA recognized formal and informal claims. [Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local RO.]  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the Veteran to seek benefits must be demonstrated.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a Veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Here, the Veteran first filed a formal claim for service connection for residuals of cold injury on April 5, 1955.  As noted above, in an August 1955 decision, the RO denied service connection primarily due to the absence of evidence of residuals of cold injury or current disability.  The Veteran was notified of this decision, and he did not appeal.  Hence, the August 1955 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Records show that, in June 1997 and in July 1997, the Veteran submitted letters to the RO, requesting assistance to initiate the filing of a claim for a service-connected disability.  The Veteran asked that the necessary forms for making such a claim be sent to him at an address in Rosharon, Texas. 

The Board finds that the June 1997 and July 1997 letters from the Veteran do not constitute informal claims for service connection for residuals of cold injury because, in essence, neither letter identified the benefit being sought.

On September 24, 1997, the Veteran again filed a claim for service connection for residuals of cold injury.  As noted above, service connection was ultimately established for residuals of cold injury.  In a March 1999 rating decision, the RO assigned an effective date of September 24, 1997, for the award of service connection for residuals of cold injury of both feet.  The Veteran appealed for an earlier effective date.  Moreover, in a December 2003 rating decision, the RO assigned an effective date of September 24, 1997, for the award of service connection for residuals of cold injury of both hands, nose, face, and ears.  Likewise, the Veteran appealed for an earlier effective date.

The Board notes that, following the RO's August 1955 denial of service connection for residuals of cold injury, and prior to September 24, 1997-the date of receipt of the Veteran's re-adjudicated claim-the Veteran had not submitted any communication indicating an intent to apply for service connection for residuals of cold injury, which would constitute a pending claim.  38 C.F.R. § 3.155.   His earlier claim for service connection for residuals of cold injury had been finally resolved, and the Veteran had not appealed the determination.  Further, as noted above, clear and unmistakable error that would vitiate the finality of the August 1955 decision (see 38 C.F.R. § 3.105(a)) has not been established.   Hence, there is no pending claim prior to September 24, 1997, pursuant to which benefits could be granted.

Since the re-adjudicated claim for service connection for residuals of cold injury was received in 1997-i.e., more than one year following separation from service, as a matter of law, the effective date can be no earlier than the date of receipt of the claim.  38 C.F.R. § 3.400(b). 

Accordingly, the proper effective date can be no earlier than the date of receipt of the claim for service connection-that is, September 24, 1997.  The same result is reached under the criteria for a claim to reopen, 38 C.F.R. § 3.400(r). 

The effective date of the award of compensation for residuals of cold injury cannot precede the effective date of the grant of service connection.

In this case, the Board notes that the RO has assigned compensation for residuals of cold injury from the date of the grant of service connection.  That date is the date of receipt of the re-adjudicated claim on September 24, 1997.

Because the weight of the evidence is against the grant of an effective date earlier than September 24, 1997, reasonable doubt does not arise and the claim for an effective date earlier than September 24, 1997, for the award of service connection and compensation for residuals of cold injury is denied.


ORDER

The appeal to establish clear and unmistakable error in the RO's August 1955 decision that denied service connection for residuals of cold injury is denied.



An effective date earlier than September 24, 1997, for the award of service connection and compensation for residuals of cold injury is denied.  




____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


